Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”) is by and between INX Inc., a Delaware corporation
with principal offices at 11757 Katy Freeway, Houston, Texas 77079 (“Company”),
and Philip Rydzewski (“Employee”), an individual residing at 1221 St. Emilion
Court, Southlake Texas  76092, and is effective December 29, 2010.
 
In consideration of Employee’s employment by Company and any additional
compensation or benefits that Company may now or from time to time bestow upon
Employee, Employee and Company agree as follows:
 
1. Employment. Company hereby employs Employee subject to the terms hereof, and
Employee hereby accepts such employment upon such terms.
 
2. Compensation. Employee shall be compensated by Company during the Term (as
hereinafter defined), as set forth in Attachment “A” attached hereto and made a
part hereof. Any and all compensation, bonus programs, commission programs and
stock incentive programs which are paid or which arise incident to the
employment relationship created by this Agreement are discretionary and may be
changed from time to time at the sole discretion of Company.
 
3. Duties, Responsibilities.  Employee's employment hereunder shall be in the
capacity of Senior Vice President and Chief Financial Officer. In such capacity,
Employee shall report to the Chief Executive Officer with a dotted line
reporting responsibility to the Executive Chairman.  In such capacity, Employee
shall oversee, guide, and direct the accounting, finance and treasury functions
of the Company, and perform such duties as are prescribed for such office in the
Company’s Bylaws and as may from time to time be prescribed by the Company’s
Board of Directors. Employee shall perform diligently and to the best of his
ability his duties hereunder in accordance with any lawful instructions, rules,
regulations or policies made or adopted by the Company’s Board of Directors,
including those applicable to the Company’s employees generally. During the
Term, Employee shall devote his full time, and best efforts and skills to the
business and interests of the Company, do his utmost to further enhance and
develop the Company’s best interests and welfare, and endeavor to improve his
ability and knowledge of the Company’s business, particularly as it relates to
his duties hereunder, in an effort to increase the value of his services for the
mutual benefit of the parties hereto. Employee shall truthfully, completely and
accurately make, maintain and preserve all records and reports that Company may
from time to time request or require.  At all times during the Term, Employee
shall project a positive and professional image on behalf of the Company.
 
4. Outside Business Interests. Employee agrees to faithfully devote all of his
time, energy, and skill to his employment with Company on a full-time basis for
at least forty (40) hours per week. Employee shall not, while employed
hereunder, be engaged in any other business activity that interferes with
Employee’s ability to execute the duties of his position with the Company
effectively, unless consented to in writing by Company. Notwithstanding the
foregoing, Employee may engage in passive personal investments and charitable
activities, in each case that do not interfere with the business and affairs of
Company or interfere with the performance of Employee’s duties to Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee represents and warrants to Company that this Agreement, the performance
of his obligations under this Agreement or the employment relationship between
Company and Employee under this Agreement do not and will not violate or
conflict with any non-competition (as pertaining to being employed by a
competitor), non-solicitation (as pertaining to customers), non-interference (as
pertaining to employees, agents or servants) or confidentiality agreement (as
pertaining to trade secrets and other confidential information), or any other
obligation to which Employee is subject. Employee also represents and warrants
to Company that he will not use the trade secrets or other confidential
information of former employers or others in connection with his employment by
Company.
 
5. Fiduciary Duties. Employee acknowledges and agrees that during his employment
with Company Employee owes a fiduciary duty of loyalty, fidelity and allegiance
to act at all times in the best interests of Company.  During his employment
with Company, Employee agrees to not act or fail to act in any manner that would
injure the business, interests, or reputation of Company or any of its
affiliates.  Additionally, during his employment with Company, Employee agrees
to immediately disclose to the Company's Chief Executive Officer, Executive
Chairman or Board of Directors all information and business opportunities
pertaining to the business of Company and any of its affiliates learned of by
Employee while employed by Company.
 
6. Dishonesty. If at any time Employee becomes aware, or believes, that any
other employee, agent or servant of Company, or any third party, is or appears
to be (a) removing, concealing, transferring or using any property or funds of
Company for the benefit of anyone other than Company or (b) divulging, providing
or otherwise disseminating in any manner not authorized by Company any of
Company’s Confidential Information (as defined in the Confidentiality,
Development and Non-Interference Agreement (“Confidentiality Agreement”) to be
executed by Employee concurrently herewith) to any third person not authorized
by Company to possess such Confidential Information, Employee shall immediately
communicate his knowledge or belief as to such matters to the Company’s Chief
Executive Officer, Executive Chairman or Board of Directors.
 
7. Restrictive Covenants. Employee agrees that the following covenants are
reasonable and necessary to protect Company’s interests, including but not
limited to its trade secrets and other confidential information, and therefore
agrees to the following covenants which are agreed to be ancillary to the
Confidentiality Agreement to be executed by Employee concurrently herewith.
Employee agrees as follows:
 
(a)  The Confidentiality Agreement is incorporated herein by reference for all
pertinent purposes and such Confidentiality Agreement and all of its terms and
provisions shall be deemed a part hereof and shall be enforceable hereunder
separate and distinct from its enforceability as a separate agreement, e.g., it
shall be enforceable as a separate and distinct agreement as well as being
enforceable as a part hereof; and Employee further agrees that he will not,
while at any time employed by Company and for a period of eighteen (18) months
following the termination of such employment, whether as an individual, or in
any capacity, directly or indirectly; (i) in competition with Company directly
solicit or sell or knowingly participate in any active way concerning a sale of
products or services similar to Company’s products or services to any customer
or client which Employee at any time solicited or sold for Company; (ii) induce
or attempt to induce any distributor, vendor, representative, agent or
contractor of Company to terminate or modify its business relationship with
Company; (iii) induce or attempt to induce any of (x) Company’s customers or
clients or (y) individuals or entities who/which have been customers or clients
of Company within the 12 months preceding termination of the Term, to terminate
or in any way modify its business relationship with Company; or (iv) solicit,
divert or take away, or attempt to solicit, divert or take away, from Company,
any individuals or entities who  (x) are Company’s customers or clients or (y)
who/which have been customers or clients of Company within the 12 months
preceding termination of the Term with Company;
 
(b)  In addition to the covenants made in Section 7 (a) above, for a period of
twelve (12) months following termination of the Term Employee, will not, in
competition with Company, directly solicit or sell products or services similar
to Company’s products or services to any customer or client of Company; and
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  Enforcement of the above Sections 7 (a) and 7 (b) are the only practical
means of enforcing this Section 7 and of enforcing the Confidentiality
Agreement.  Employee agrees that enforcement of this Section 7 is necessary to
protect Company’s goodwill and other business interests.  This Section 7 shall
be deemed ancillary to the Confidentiality Agreement.  Employee agrees that all
of the provisions of this Agreement and the Confidentiality Agreement are valid
and enforceable as written and according to their respective terms.
 
8. Assignment. This Agreement applies to Company and its subsidiaries,
affiliates, successors, assigns and associated companies. Company may assign
this Agreement at any time without notice (but Employee cannot). This Agreement
is personal to Employee and no individual or entity shall have any interest in
same except Employee, personally, on the one hand, and Company and its
subsidiaries, affiliates, successors, assigns and associated companies, on the
other hand.
 
9. Savings Clause - Non-Waiver. The failure of Company to at any time enforce
any provision hereof shall never be construed to be a waiver of such provision
or of the right of Company to enforce each and every provision hereof at any
time. In the event any Section, paragraph, provision or clause, or any
combination of same hereof shall be found or held to be unenforceable at law or
in equity, or under any ordinance, statute or regulation, such finding or
holding shall not in any way affect the other paragraphs, provisions and clauses
which shall remain in full force and effect.
 
10. Governing Law - Venue. This Agreement shall be governed by the internal
laws, and not the law of conflicts, of the State of Texas. Venue respecting any
litigation arising from this Agreement and/or Employee’s employment with Company
shall, at Company’s option, be properly laid only in a court of competent
jurisdiction in Dallas County, Texas, or such other venue as shall be mutually
agreed between Company and Employee. Each party hereto acknowledges and agrees
that it has had the opportunity to consult with its own legal counsel in
connection with the negotiation of this Agreement and that it has bargaining
power equal to that of the other party hereto in connection with the
negotiation, execution and delivery of the Agreement. Accordingly, the parties
hereto agree that the rule of contract construction that an agreement shall be
construed against the drafter shall have no application in the construction or
interpretation of this Agreement.
 
11. Termination. Employee’s period of employment by Company (the “Term”) may be
terminated at any time by either party, with or without cause.  However, in any
case in which the Company terminates the employment relationship without cause,
Company shall pay Employee severance equal to six (6) months of his then current
Salary, plus an additional two (2) months of his then current Salary for each
full year of employment with the Company prior to the date of such termination,
with payment to be made in accordance with the Company’s regular payroll
practices over the term of the severance (less applicable payroll
deductions).  Employee shall be required to execute a full release of claims
against Company in order to receive the severance.  For purpose of this section,
“Cause” shall mean that Employee has:  (a) been indicted or convicted of a
felony or a crime involving moral turpitude; (b) committed a material
intentional and unauthorized disclosure of Company’s Confidential Information to
a third party; (c) committed or been accused by the Company, upon a reasonable
basis, of knowingly committing an act of fraud, embezzlement or theft of Company
property in excess of $1,000; or (d) willfully failed to perform his job duties
after having been notified in writing of such failure and given 30 days in which
to cure such failure (unless the cure cannot be done within 30 days, in which
case Employee must make substantial progress towards curing it). The covenants
and agreements of Employee set forth in Section 7 are of a continuing nature and
shall survive the expiration, termination of the Term of this Agreement and
Employee’s employment with Company regardless of the reason(s) for such
termination or cancellation.
 
 
 

--------------------------------------------------------------------------------

 
 
12. Consideration For This Agreement.  In addition to the continued employment
of the Employee by Company, and in addition to the mutual covenants and promises
of the parties contained herein, Company shall, within fifteen (15) days after
the execution of this Agreement by both parties, grant to Employee the shares of
unregistered restricted stock to be issued effective on the effective date of
employment as provided for in Attachment “A” hereto as additional and special
consideration to support the covenants and agreements of Employee contained
herein. Such consideration is paid for both this Agreement and the
Confidentiality Agreement.
 
13. Defamation and Privacy. Employee shall refrain, both during and after
termination of the Term, from publishing, uttering or otherwise disseminating
any oral or written statements about Company or its officers, directors,
employees, agents or representatives that are slanderous, libelous, or otherwise
defamatory; or that disclose private or confidential information about Company
or its business affairs, officers, directors, employees, agents or
representatives that Employee knows or should know is injurious to Company; or
that constitute an intrusion into the seclusion or private lives or business
affairs of Company or its officers, directors, employees, agents or
representatives that Employee knows or should know is injurious to Company; or
that give rise to unreasonable publicity about the private business affairs of
Company or its officers, directors, employees, agents or representatives; or
that place Company or any of its officers, directors, employees, agents or
representatives in a false light before the public; or that constitute a
misappropriation of the name or likeness of Company or its officers directors,
employees, agents or representatives. Likewise, Company shall refrain, both
during and after termination of the Term, from publishing, uttering or otherwise
disseminating any oral or written statements about Employee that are slanderous,
libelous, or otherwise defamatory; or that disclose private or confidential
information about Employee or his business affairs, that Company knows or should
know is injurious to Employee; or that constitute an intrusion into the
seclusion or private life or business affairs of Employee that Company knows or
should know is injurious to Employee; or that give rise to unreasonable
publicity about the private business affairs of Employee; or that place Employee
in a false light before the public; or that constitute a misappropriation of the
name or likeness of Employee.  A violation or threatened violation of this
prohibition may be enjoined by any court of competent jurisdiction without
necessity of posting bond.  The rights afforded Company and Employee under the
provision of this Section 13 are in addition to any and all rights and remedies
otherwise afforded by law or by this Agreement or the Confidentiality Agreement.
 
14. Entire Agreement. This Agreement (including all written amendments and/or
modifications hereto and all documents ancillary hereto) constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and it is expressly agreed that no representations, promises,
warranties or understandings, express or implied, other than set forth herein or
referred to herein, shall be binding on either party with respect to the subject
matter hereof. The Confidentiality Agreement is ancillary to, and deemed a part
of, this Agreement. None of the provisions hereof shall be waived, altered or
amended unless in writing signed by the parties.
 
15. Indemnification. 
 
Employee (including his heirs, personal representatives, executors and
administrators) shall be covered under any directors’ and officers’ liability
insurance policy purchased by the Company.  In addition to the insurance
coverage provided for in this Section 15, the Company shall hold harmless and
indemnify the Employee (and his heirs, executors and administrators) to the
fullest extent permitted under applicable law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director, officer, employee, agent or fiduciary of the Company (whether
or not he continues to be a director, officer, employee, agent or fiduciary
thereof at the time of incurring such expenses or liabilities), or by reason of
any action or inaction on the Employee’s part while serving in any such
capacity, such expenses and liabilities to include, but not be limited to,
losses, damages, judgments, investigation costs, court costs and attorneys’ fees
and the cost of reasonable settlements unless such action or inaction
constituted willful gross misconduct on the part of Employee.
 
 
 

--------------------------------------------------------------------------------

 
 
16. Employee’s Certification. Employee HEREBY CERTIFIES THAT:
 
(A) EMPLOYEE RECEIVED A COPY OF THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT
FOR REVIEW AND STUDY BEFORE HE WAS ASKED TO EXECUTE THEM;
 
(B) EMPLOYEE HAS READ SUCH AGREEMENTS CAREFULLY;
 
(C) EMPLOYEE HAS HAD SUFFICIENT OPPORTUNITY BEFORE HE EXECUTED SUCH AGREEMENTS
TO ASK QUESTIONS ABOUT NOT ONLY COMPANY, BUT ALSO THE PROVISIONS OF SUCH
AGREEMENTS AND THAT IF HE ASKED SUCH QUESTIONS HE RECEIVED COMPLETE AND
SATISFACTORY ANSWERS TO SAME;
 
(D) EMPLOYEE HAS BEEN AFFORDED THE OPPORTUNITY TO DISCUSS AND REVIEW THIS
EMPLOYMENT AGREEMENT AND THE CONFIDENTIALITY AGREEMENT WITH AN ATTORNEY OF HIS
CHOICE;
 
(E) EMPLOYEE UNDERSTANDS WHAT HIS RIGHTS ARE UNDER SUCH AGREEMENTS AS WELL AS
HIS OBLIGATIONS, ESPECIALLY THE ANCILLARY COVENANTS; AND
 
(F) EMPLOYEE HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF THIS AGREEMENT
AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Employee has, on the date set forth below, affixed his hand
and Company has caused this Agreement to be executed by a duly authorized
officer, on the date set forth below.
 



 
Employee:
   
 
Date: December 29, 2010
                Philip Rydzewski, an individual                      
Company:
   
 
Date: December 29, 2010
               
James H. Long
Executive Chairman
   



 
 

--------------------------------------------------------------------------------

 

Attachment “A”
 
To Employment Agreement
 
“Salary” shall be not less than twenty thousand eight hundred thirty three and
33/100 dollars per month ($250,000 per year) during the Term, payable in
accordance with Company’s standard pay policies and procedures, which currently
provide for a semi-monthly payroll period. Pay shall be prorated for any partial
pay period, if any.
 
In addition to Salary, a quarterly and annual bonus shall be paid, the amount,
if any, and terms of which, shall be set from time to time in writing by the
Compensation Committee of the Board of Directors of the Company.  The initial
"target" bonus for "at plan" performance shall be forty percent (40%) of annual
salary, and based upon the current bonus plan can vary from zero to as much as
two times "at plan" amount based upon actual performance as compared to "plan".
 
In addition to the above cash compensation, the Company will issue sixty
thousand (60,000) shares of unregistered, restricted common stock of the
Company, which shares shall vest one fifth ratably (1/5th annually) over a
period of five (5) years commencing upon the first anniversary of the date
hereof.  Such shares will also immediately vest upon the occurrence of a “change
in control” of the Company, which term shall mean the Company closing on a
transaction in which it is no longer a publicly traded company, or a single
entity, person or group acting in concert acquiring more than thirty-five
percent (35%) of the total outstanding shares of common stock of the Company.
 
In addition to the above, total compensation will include the additional
compensation set forth on the Offer Letter between the parties hereto dated
December 29, 2010, including the Paid Time Off, Additional Benefits Sign-On
Bonus, and Restatement Project Bonus set forth therein.